COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                                 NO.
2-10-151-CR
 
 
SADIQ OLASUNKA ADELEKE                                                            APPELLANT
 
                                                             V.
 
THE STATE OF TEXAS                                                                             STATE
 
                                                       ------------
 
              FROM
THE 297TH DISTRICT COURT OF TARRANT COUNTY
 
                                                       ------------
 
                                      MEMORANDUM OPINION[1]
 
                                                       ------------
On
December 11, 2008, the trial court denied Appellant Sadiq Olasunka Adeleke=s request
for forensic DNA testing.  Adeleke=s notice
of appeal was due by January 12, 2009, but was not filed until April 7, 2010.[2]  See Tex. R. App. P. 26.2(a)(1).  Also on April 7, 2010, Adeleke filed a motion
for leave to file an out‑of‑time notice of appeal.




On April
28, 2010, we notified Adeleke of our concern that we lacked jurisdiction over
this appeal due to its untimeliness and informed him that we would dismiss the
appeal for want of jurisdiction unless he or any party desiring to continue the
appeal filed a response showing grounds for continuing the appeal.  See Tex. R. App. P. 44.3.  Adeleke responded to our jurisdictional
letter, but the response does not show grounds for continuing the appeal.
A notice
of appeal that complies with the requirements of rule 26 is essential to vest
this court with jurisdiction.  Slaton
v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998).  The court of criminal appeals has expressly
held that, without a timely filed notice of appeal or motion for extension of
time, we cannot exercise jurisdiction over an appeal.  See Olivo v. State, 918 S.W.2d 519,
522 (Tex. Crim. App. 1996); see also Slaton, 981 S.W.2d at 210.
Because
Adeleke=s notice
of appeal was untimely, we have no basis for jurisdiction over the appeal.  Accordingly, we deny all pending motions and
dismiss the appeal for want of jurisdiction. 
See Tex. R. App. P. 43.2(f).
 
PER CURIAM
 
PANEL:  MEIER, J.; LIVINGSTON,
C.J.; and DAUPHINOT, J.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:  June 10, 2010




[1]See Tex. R. App. P. 47.4.


[2]Adeleke filed the notice
of appeal pro se.